DETAILED ACTION
This Corrected Notice of Allowability is in response to the Printer’s Rush filed October 28, 2021.
EXAMINER’S AMENDMENT
2.	Please amend the claims as follows:
	Cancel original numbered claims 10-17
	Add the following claims:
Claim 24: A method of operating the fuel-supply system according to claim 18, which comprises the steps of:
providing the fuel supply system according to claim 18:
determining a respective maximum injection quantity of the at least one injection valve in dependence on the measurement signal of the high-pressure sensor;
determining an efficiency characteristic which is representative of an efficiency of the high-pressure pump in dependence on the measurement signal of the high-pressure sensor:
determining the respective maximum injection quantity in dependence on the efficiency characteristic; and
in response to determining that a maximum flow rate of the high-pressure pump is less than a total injection quantity, controlling the at least one injection valve dependent on the efficiency characteristic such that a respective injection quantity to be metered of the at least one injection valve is limited to the respective maximum injection quantity. 
Claim 25: The method according to claim 24, which further comprises:
determining a flow rate characteristic which is representative of a flow rate of the high-pressure pump based on the measurement signal of the high-pressure sensor: and	determining the respective maximum injection quantity based on the flow rate characteristic. 
Claim 26: The method according to claim 24, which further comprises:

determining the respective maximum injection quantity based on the at least one fuel characteristic.
Claim 27: The method according to claim 26, which further comprises determining the respective fuel type of a fuel present in the fuel-supply system based on a measurement signal of a fuel sensor of the fuel-supply system. 
Claim 28: The method according to claim 24, which further comprises:
providing at least one pressure characteristic being representative of a time course of the pressure within the high-pressure fluid accumulator, and
determining the respective maximum injection quantity based on the at least one pressure characteristic. 
Claim 29. The method according to claim 24, which further comprises:
providing a temperature characteristic being representative of a temperature within the high-pressure fluid accumulator, and
determining the respective maximum injection quantity based on the temperature characteristic.
Claim 30: The method according to claim 29, which further comprises determining the temperature characteristic based on a measurement signal of a temperature sensor of the fuel-supply system. 
Claim 31: The method according to claim 24, which further comprises determining the respective maximum injection quantity based on a build-up of the pressure within the high-pressure fluid accumulator in a predetermined time interval after switching the internal combustion engine to a switched-on operating mode.
REASONS FOR ALLOWANCE
3.	See the reasons noted in the October 27, 2021 Notice of Allowance.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747